308 S.W.3d 785 (2010)
William MORRISON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71513.
Missouri Court of Appeals, Western District.
May 4, 2010.
William Morrison, Appellant pro se.
Larry R. Ruhmann, Jefferson City, MO, for respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
William Morrison appeals the Labor and Industrial Relations Commission's order finding that he had committed misconduct and was, therefore, disqualified from receiving unemployment compensation benefits.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.